UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
ZULAY ANDREA ALVAREZ, GERARDO AYALA,
ANIBAL YAGUACHI CAMPOVERDE, EDUARDO
GABRIEL VILLAFUERTE CHAVEZ, CESAR CUA,
RAFAEL HERNANDEZ, OSCAR SANCHEZ JUAREZ,
EDUARDO MUNOZ, ELIAS ANTONIO CHAVEZ                                               ORDER
PENA ALEJANDRO PEREZ, on behalf of themselves,
and those similarly situated.,                                              20-CV-10452 (GBD)(KNF)

                                      Plaintiffs,

                   - against -

FINE CRAFTSMAN GROUP, LLC, JOSEPH
ZYSKOWSKI, and KRZYSZTOF POGORSELSKI,
jointly and severally,

                                       Defendants.
------------------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         A telephonic conference was held with counsel to the respective parties on June 1, 2021. As

a result of the discussion had during the conference, IT IS HEREBY ORDERED that:

         1.        all discovery, of whatever nature, shall be initiated so as to be completed on or before

                   December 1, 2021;

         2.        a telephonic status conference will be held with the parties on November 2, 2021, at

                   11:00 a.m. The parties shall use dial in number (888) 557-8511 and enter access code

                   4862532;

         3.        the last date on which to amend pleadings will be July 16, 2021;

         4.        any dispositive motion shall be filed on or before January 3, 2022;

         5.        the response to any such motion and any reply are to be made in accordance with

                   Local Civil Rule 6.1 of this court; and

         6.        if no dispositive motion is made, the parties shall submit their joint pretrial order to

                   the court on or before January 3, 2022. That document must conform to the
             requirements for such an order that are found in Individual Rules of Practice of the

             assigned district judge.

Dated: New York, New York                            SO ORDERED:
       June 2, 2021




                                               -2-
